 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-166-MCE
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING CHANGE OF
13                           v.                           PLEA HEARING; ORDER
14   HERMENEGILDO MANUEL MEJORADO-                        DATE: May 20, 2021
     SOTO,                                                TIME: 9:00 a.m.
15                                                        COURT: Hon. Morrison C. England, Jr.
                                   Defendant.
16

17

18                                                BACKGROUND

19          On September 3, 2020, a grand jury indicted the defendant, Hermenegildo Manuel Mejorado-

20 Soto, in a two count Indictment. ECF No. 1. Defendant made his initial appearance on April 7, 2021.

21 ECF No. 5. This matter is now set for a change of plea on May 20, 2021.

22          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

23 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

24 District Judges to authorize plea and sentencing hearings by video or telephonic conference when

25 1) such hearings “cannot be conducted in person without seriously jeopardizing public health and

26 safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

27 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

28 Pub. L. 116-23 § 15002(b)(2).

       STIPULATION REGARDING HEARING                       1
30
 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 4 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 5 functioning of the federal courts generally.”

 6          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 7 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 8 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

 9 conducted in person without seriously jeopardizing public health and safety.” On June 29, 2020,

10 September 30, 2020, January 4, 2021, and April 2, 2021, the Chief Judge of this District, per General

11 Orders 620, 624, 628, and 630, reaffirmed these findings and authorized videoconferencing under the

12 CARES Act for another 90 days. Accordingly, the findings of the Judicial Conference and General

13 Orders 614, 620, 624, 628, and 630 establish that plea hearings cannot take safely take place in person.

14          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

15 currently implemented by General Order 630—also requires district courts in individual cases to “find,

16 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

17 serious harm to the interests of justice.” General Order 630 further requires that the defendant consent

18 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

19 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by
20 teleconference.

21          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

22 General Order 630 has been satisfied in this case. They request that the Court enter an order making the

23 specific findings required by the CARES Act and General Order 630. Specifically, for the reasons

24 further set forth below, the parties agree that:

25          1)      The change of plea hearing in this case cannot be further delayed without serious harm to

26 the interest of justice and given the public health restrictions on physical contact; and

27          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

28 by videoconference and counsel joins in that waiver.

      STIPULATION REGARDING HEARING                      2
30
 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than

10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact and

12 efforts to distribute vaccines to the general population are underway but still incomplete.

13          4.      These social distancing guidelines – which are essential to combatting the virus – are

14 generally not compatible with holding in-person court hearings.

15          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

16 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

17 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

18 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020.
20          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

21 in the Eastern District of California to the public. It further authorized assigned district court judges to

22 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

23 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

24 pandemic.

25          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

26 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

27 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

28 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

       STIPULATION REGARDING HEARING                      3
30
 1 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 2 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 3 district judges; two of those positions are currently vacant and without nominations). The report further

 4 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 5 guidance regarding gatherings of individuals.

 6          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 7 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 8          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 9 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

10          10.     General Order Nos. 613, 614, 615, 616, 620, 621, 624 have also issued and made findings

11 and implementing temporary emergency procedures in response to the COVID–19 crisis, and these

12 General Orders either remain in effect or have been superseded by a subsequent General Order

13 extending their provisions, with General Order 624 having expired on December 29, 2020. On January

14 4, 2021, General Order 628 issued, authorizing further continuances of hearings and exclusions under

15 the Speedy Trial Act for another 90 days unless terminated earlier.

16          11.     Given these facts, it is essential that Judges in this District resolve as many matters as

17 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

18 hearings now, this District will be in a better position to work through the backlog of criminal and civil

19 matters once in-person hearings resume.
20          12.     The change of plea hearing in this case accordingly cannot be further delayed without

21 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

22 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

23 every Judge in this District, when normal operations resume.

24          13.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

25 teleconference. Counsel joins in this consent.

26          IT IS SO STIPULATED.

27

28

       STIPULATION REGARDING HEARING                      4
30
      Dated: May 18, 2021                                    PHILLIP A. TALBERT
 1                                                           Acting United States Attorney
 2
                                                             /s/ DAVID W. SPENCER
 3                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
 4

 5
      Dated: May 18, 2021                                    /s/ SHANNAN DUGAN
 6                                                           SHANNAN DUGAN
 7                                                           Counsel for Defendant
                                                             HERMENEGILDO MANUEL
 8                                                           MEJORADO-SOTO

 9
                                                     ORDER
10
            1.     The Court adopts the findings above.
11
            2.     Further, the Court specifically finds that:
12
                   a)      The change of plea hearing in this case cannot be further delayed without serious
13
            harm to the interest of justice; and
14
                   b)      The defendant has waived his physical presence at the hearing and consents to
15
            remote hearing by videoconference.
16
            3.     Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
17
     of the CARES Act and General Order 628, the change of plea hearing in this case will be conducted by
18
     videoconference.
19
            IT IS SO ORDERED.
20
     Dated: May 19, 2021
21

22

23

24

25

26

27

28

      STIPULATION REGARDING HEARING                      5
30
